                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


ROBERT DAVIS,
       Plaintiff,
v.                                                       Case No. 19-11701
MACOMB COUNTY,
       Defendant.
                                                /

     ORDER AUTHORIZING PLAINTIFF TO SERVE ADDITIONAL, LIMITED
INTERROGATORIES AND SETTING DATE FOR FILING OF DISPOSITIVE MOTIONS

       In its last written order, the court granted in part Plaintiff’s motion to compel and

allowed Plaintiff to serve what the court expected to be limited and targeted

interrogatories on Macomb County Commissioner Rob Leonetti related to the County’s

citizen participation policy. Plaintiff served 51 interrogatories on Leonetti, which

Defendant thoroughly and timely answered.

       On February 20, 2020, the court held a telephonic status conference on the

record to inquire about the need for Plaintiff to pose additional questions regarding the

County’s citizen participation policy on Macomb County Commissioners Robert Smith

and Elizabeth Lucido in light of Leonetti’s responses to the interrogatories. For the

reasons discussed on the record, the court will allow Plaintiff to pose a maximum of

three interrogatories each to Lucido and Smith related to the County’s citizen

participation policy. No additional discovery will be permitted after this exchange, and

the parties should prepare for motion practice. Accordingly,

       IT IS ORDERED that Plaintiff will SERVE a maximum of three interrogatories on

Commissioner Lucido and three interrogatories on Commissioner Smith by 5:00 p.m.
on February 21, 2020. Defendant will respond to these interrogatories by 12:00 p.m.

on February 26, 2020. No additional discovery will be permitted.

            IT IS FURTHER ORDERED that the dispositive motion cut-off date is

EXTENDED to March 20, 2020.

                                                                           s/Robert H. Cleland        /
                                                                           ROBERT H. CLELAND
                                                                           UNITED STATES DISTRICT JUDGE
Dated: February 21, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, February 21, 2020, by electronic and/or ordinary mail.

                                                                           s/Lisa Wagner               /
                                                                           Case Manager and Deputy Clerk
                                                                           (810) 292-6522
S:\Cleland\Cleland\HEK\Civil\19-11701.DAVIS.interrogatory.order.HEK.docx




                                                                             2
